Citation Nr: 1143105	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board presently REMANDS the issue of entitlement to an award of TDIU to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran manifested symptomatology that included: suicidal ideations; sleep impairment, including nightmares; depression and anxiety; irritability and anger; and an inability to establish and maintain effective relationships. 

2.  The Veteran's symptomatology did not manifest as: gross impairment of thought process and communication; persistent delusions or hallucinations; grossly inappropriate behavior; being a persistent danger to himself or others; intermittent inability to perform activities of daily living,; disorientation to time and place; or, significant memory loss, such as forgetting his name, occupation or names of close relatives.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in September 2006 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA outpatient treatment records.  Additionally, the Veteran was afforded VA examinations in September 2006 and May 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that his PTSD is more severe than the current 50 percent evaluation reflects.  With resolution of the doubt in favor of the Veteran, the Board finds that the Veteran's symptoms approximate the criteria for a 70 percent rating in accordance with the Schedule.  Therefore, the Veteran's claim for an increased rating is granted.  Massey v. Brown, 7 Vet. App. 204, (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).       

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As noted below, several treatment providers have rendered Global Assessment of Functioning (GAF) scores pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Id; see also 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination).

The Veteran underwent a VA examination in September 2006.  The Veteran reported intrusive thoughts, vivid nightmares, and distressing hallucinations.  He also reported extreme anger and bouts of crying upon viewing news reports on Vietnam and other wars.  He is isolated from others outside his family, and has no interest in developing relationships.  The Veteran has difficulty sleeping, great difficulty with concentration and short-term memory, and experiences irritability, anger, and hypervigilance.   The Veteran also described symptoms of depression, including frequent depressed mood, thoughts of suicide, and hopelessness.  

A social update revealed that the Veteran had been married for 25 years and lives with his wife and two children.  He stated that his wife and daughter are often depressed as well, but the family was extremely close, although his mood instability and other symptoms cause difficulty in the home.  He also stated that he no longer has many friends due to his lack of engagement in social activities.  

With regard to employment, the Veteran reported that he used to own a printing business for Marine items but sold it during the prior year, due to tension and anxiety with dealing with Veterans.  Since then, he works with his wife on her printing business, but has memory and concentration problems that detract from his helpfulness.  He also described a membership with a volunteer fire department, but has not been involved with them recently due to his difficulties with being around others.  

A mental status examination showed that the Veteran's mood and affect were depression.  He reported infrequent suicidal ideation with a plan, but without intent.  His thought process was logical and goal-directed and his insight and judgment were good.

The examiner diagnosed the Veteran with PTSD, chronic, and major depressive disorder, recurrent, moderate and assigned a GAF score of 49.  He concluded that the Veteran presents with symptoms of PTSD and depression that have resulted in the Veteran becoming more socially isolated.  

In a November 2006 treatment record, the Veteran reported that he was overwhelmed by the celebration of the Marine Corps birthday and isolated himself.  He appeared tired and depressed, but actively seeking treatment.  A GAF score of 54 was assigned.  

Treatment records from 2007 show intermittent suicidal ideation without intent.  The Veteran reported depression, isolation, anger, difficulty with his memory, and hypnagogic episodes.  At times, the Veteran also noted an interest and active involvement in his hobby of doing magic.  GAF scores ranges between 54 and 57.  

The Veteran testified before a decision review officer at the RO in April 2007.  The Veteran characterized his relationship with his wife as "roommates" and stated that his relationship with his kids is good, but not close, due to his lack of affection.  He also testified that his memory and concentration problems led to the sale of his company.  He denied paranoia and panic attacks, but complained of heightened irritability and limited patience with others.  He also reported suicidal ideations including one aborted attempt.   

The Veteran underwent another VA examination in May 2010.  Regarding his social relationships, the Veteran reported that he was married and had regular contact with his spouse and his two children.  He otherwise does not have any social interaction.  He also stated that he has given up on his hobbies.  The Veteran also reported that his symptoms have worsened since 2004 through 2008 and leveled off since he stopped therapy.  The symptoms included nightmares, intrusive thoughts, visions of dead soldiers, and crying episodes.  The Veteran also has suicidal ideations, including one aborted attempt.  Additionally, his wife stated that the Veteran no longer maintains his personal hygiene, being less likely to shave and cut his hair and only washes his hair every three to four days.  

A mental status examination revealed that the Veteran had a cooperative manner and normal rate and rhythm of speech.  The Veteran's mood was poor, but there was no evidence of suicidal or homicidal ideation.  With regard to a worsening of his symptoms, the examiner noted changes in impairment and functioning since his initial examination in 2004.  Specifically, the Veteran's increasing irritability and social withdrawal caused him to sell his business and his intimate relationship with his wife declined.  The examiner also noted that the Veteran's nightmares increased (although this was attributed to his memories of his abusive father, rather than his military experience), and he experienced new hallucinations.  His sleep is poor, as is his ability to concentrate.  

In her assessment, the examiner stated that individuals with significant impairment may over-report their symptoms and it is with this in mind that she draws her conclusions.  Accordingly, she concluded that the Veteran's PTSD continues to be in the moderate range, with poor sleep, hallucinations, increased nightmares, occupational impairment due to poor concentration and increased irritability, social impairment based on a lack of friends outside his family and lack of an intimate relationship with his wife.  The examiner diagnosed the Veteran with PTSD, chronic, moderate and assigned a GAF score of 50.       

Based on the above evidence, the Board finds that the Veteran has occupational and social impairment with deficiencies in most areas, and an inability to establishing and maintaining effective relationships.  These findings are sufficient to support a 70 percent evaluation.  38 C.F.R. § 4.130.

The Veteran demonstrated intermittent suicidal ideation throughout the appeal period.  The Veteran was also noted as having a lack of patience and irritability.  The Board finds that this demonstrates that the Veteran has an impaired impulse control.  Also, the Veteran demonstrated difficulty in interacting in stressful circumstances, such as in a work-like setting, as noted in his inability to cope with the Veterans for his printing business, and the other volunteer fire fighters.  

The Veteran was also shown throughout the appeal period to be socially isolative, including only interacting with his wife and two daughters, shunning all other relationships.  This isolation-type behavior and lack of social interaction is demonstrative of an inability to establish and maintain effective relationships.

Furthermore, the Board has considered the GAF scores of record.  During the period in question, the Veteran's GAF scores were predominantly noted as between 50 and 57, reflecting moderate to serious symptoms.

At no time during the increased rating period has the Veteran's PTSD symptomatology more nearly approximated total occupational and social impairment, as required for a higher disability rating of 100 percent under Diagnostic Code 9411.  While there does appear to be some marginal worsening of the Veteran's symptomatology during the course of the appeal, the Board finds that the evidence also reflects that the disability level during the entire course of the appeal has consistently more closely approximated the criteria for a 70 percent evaluation than that for a 100 percent evaluation.  See 38 C.F.R. § 4.7.  It is for this reason that the Board has also determined that staged ratings, pursuant to Hart, are not warranted in this case.

Although the claims file indicates that the Veteran experiences relative social isolation and has no friends outside of his immediate family, the evidence shows that the Veteran has been married for thirty years and has maintained relationships with his daughters.  Therefore, it does not appear that the Veteran has been totally socially impaired for any period.  The Veteran has not been a persistent danger of hurting himself or others.  The Veteran has denied homicidal thoughts and while the Veteran has reported suicidal ideation, it has been primarily without intent, as the Veteran regularly acknowledges the importance of his family. 

Finally, the evidence does not show that the Veteran has gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.

The record indicates occupational and social impairment with deficiencies in most areas.  Despite this, there have been no specific examination findings or other evidence of record demonstrating total social or occupational impairment.  Although the Veteran stated that he sold his business and stopped working due to his increased irritability, there is no evidence that his PTSD symptoms constitute total social and occupational impairment.  The criteria under Diagnostic Code 9411 specify that total occupational and social impairment must be shown for a 100 percent evaluation.  Absent such a showing, the evidence does not support a 100 percent evaluation under these criteria for any period of increased rating claim.   Therefore, a 70 percent rating, but not higher, is warranted for the Veteran's service-connected PTSD.   

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability.  Although the May 2010 VA examiner stated that Veteran's have a tendency to over-report PTSD symptomatology, the Board has no reason to doubt the Veteran's credibility in this instance.  The Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible; however, the medical findings, which directly address the criteria under which his PTSD is evaluated are more probative than his assessment of the severity of his PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).

Extraschedular rating

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the manifestations of PTSD are not in excess of those contemplated by the schedular criteria, as described above.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

                                                                                                                                                                                                                                                                                                 
ORDER

An increased rating of 70 percent, but no higher, for PTSD is granted.


REMAND

The Veteran has asserted that his PTSD prevents him from working at substantially gainful employment.  Additional development is necessary prior to adjudicating this claim.

The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher evaluation includes a claim for TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In light of the medical evidence of record, the Board determines that development and adjudication of the TDIU claim is essential to avoid potential prejudice to the Veteran.

The May 2010 VA examiner noted that the Veteran sold his printing business due to his discomfort working with the Veterans who were his customers.  However, it is unclear from the record if the Veteran is precluded from obtaining and maintaining any form of gainful employment as a result of his PTSD. Specifically the May 2010 examiner stated that the Veteran did not report any significant exacerbation of his PTSD that would explain his inability to work.  

Furthermore, the Board specifically notes the lack of an application for TDIU, VA Form 21-8940.  Accordingly, the Board finds that additional development and a VA examination are required in this case.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The appeal is therefore REMANDED for the following actions:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his PTSD that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

a. In particular, specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.

2. Thereafter, the RO/AMC must return the claims file to the examiner who conducted the May 2010 VA examination.  If that examiner is unavailable, the RO/AMC must schedule the Veteran for a VA examination, by the appropriate specialist(s), to specifically provide an opinion as to the occupational impact of the Veteran's PTSD.  The following considerations will govern the examination:

a. The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the examination.  All necessary tests and studies should be conducted in order to render the requested opinion.  

b. Following review of the claims file and examination of the service-connected disabilities, the examiner should render an opinion as to whether the Veteran's PTSD prevents the Veteran from being gainfully employed.  

c. The examiner should clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason why.

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim for a TDIU to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


